Citation Nr: 0031090	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
hip disability.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
knee disability.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claims.

In the August 2000 appellant's brief, the veteran's national 
representative appears to raise whether the veteran submitted 
a timely notice of disagreement with the November 1988 rating 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The matter is referred to the 
RO for appropriate determination.


FINDINGS OF FACT

1.  The RO, in a May 1993 decision, determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disability.  
The veteran was notified of that decision and no timely 
disagreement was received.

2.  The additional evidence submitted since the May 1993 RO 
decision is new, relevant, and directly relates to the issue 
at hand.

3.  The RO, in a September 1997 decision, determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a left hip 
disability.  The veteran was notified of that decision and no 
timely disagreement was received.

4.  The additional evidence submitted since the September 
1997 RO decision is new, relevant, and directly relates to 
the issue at hand.

5.  The RO, in a September 1997 decision, determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a left knee 
disability.  The veteran was notified of that decision and no 
timely disagreement was received.

6.  The additional evidence submitted since the September 
1997 RO decision is new, relevant, and directly relates to 
the claim of service connection for a left knee disability.

7.  The RO, in a September 1997 decision, determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a right leg 
disability.  The veteran was notified of that decision and no 
timely disagreement was received.

8.  The additional evidence submitted since the September 
1997 RO decision is new, relevant, and directly relates to 
the claim of service connection for a right leg disability.


CONCLUSIONS OF LAW

1.  The May 1993 decision denying service connection for a 
back disability was final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disability is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  The September 1997 decision denying service connection 
for a left hip disability was final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left hip disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

5.  The September 1997 decision denying service connection 
for a left knee disorder was final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

7.  The September 1997 decision denying service connection 
for a right leg disability was final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

8.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right leg disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a test: the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991); and 
immediately upon reopening the claim, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

I.  Back disability

Service connection for a back disability was initially denied 
in October 1961.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
claim, and VA examination.  Service medical records reflect 
that the veteran complained of pain in the back when bending.  
The veteran reported that his left lower ribs were injured at 
age 5, he was placed in body cast, and reportedly had been 
unable to do heavy work since that time.  The veteran 
reported pain in the left paravertebral muscles at L2-3.  
Examination revealed right scoliosis convexity of L-1, right 
iliac crest 1/2 to 3/4 inches lower, and all back motions were 
complete.  There was 3/4 inch shortening in the right leg.  X-
rays of the lumbar spine revealed slight compression of the 
anterior border of the L-1, apparently longstanding.  The 
opinion was that the veteran had at some time sustained a 
compression fracture of L-1 and had mild scoliosis at this 
level with 3/4 inch shortening in the right leg.  The diagnoses 
was slight incomplete fracture (compression type) of L-1, 
old, existed prior to induction and deformity of trunk, mild 
scoliosis, L-1 level with right convexity, probably secondary 
to 1.  It was recommended that he be placed on limited duty.  
The veteran's December 1945 separation examination indicated 
that there were no musculoskeletal defects.  In a January 
1961 statement, the veteran's physician, JP, M.D., stated 
that the veteran was last treated in 1954 for sacroiliac 
joint pain.  At an April 1961 VA examination, the veteran 
complained of low back pain.  Evaluation of the back found 
normal limitation of motion and no tenderness.  X-ray studies 
of the back revealed left rotary scoliosis and multiple 
anomalies of the lumbosacral spine.  The diagnoses included 
back condition, symptomatic pain and disability, multiple 
anomalies of the lumbar spine, rotary scoliosis, and 
shortening of the left leg.  In an October 1961 rating 
decision, the RO determined that there was no basis to 
establish service connection for a back disorder by 
aggravation.  The veteran was advised of this decision by a 
November 1961 letter and did not appeal.  That decision was 
final.

At a February 1976 VA examination for pension purposes, the 
veteran complained of low back pain since his discharge from 
service and now has pain radiating into the right leg.  X-
rays of the lumbar spine revealed slight hypertrophic 
arthritic changes of the lower dorsal and lumbar vertebral 
bodies.  The diagnoses included mild scoliosis.  In a March 
1986 letter, the RO advised the veteran that service 
connection for a back condition was denied.  The veteran did 
not appeal this decision, and it became final.

In an October 1989 letter, the veteran's private physician, 
SJS, M.D., stated that the veteran had a moderate amount of 
lumbar arthritis.  In an October 1989 letter, the RO notified 
the veteran that new and material evidence had not been 
submitted to reopen his claim for service connection.  The 
veteran did not appeal this decision and thus, that decision 
was final.

Subsequently, the veteran attempted to reopen his claim in 
November 1989 by submitting copies of his service medical 
records, private medical treatment from 1985 to 1989, and his 
January 1990 statement that he injured his back during 
service.  In March 1990 letter, the RO notified that the 
veteran that new and material evidence had not been submitted 
to reopen his claim for service connection.  The veteran did 
not appeal this decision and thus, that decision was final.  

In April 1993, the veteran again attempted to reopen his 
claim for service connection for a back disability and 
submitted copies of private medical records from 1989 to 1993 
showing treatment for back pain and arthritis.  In a May 1993 
rating decision and letter, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disability.  
The veteran did not appeal this decision and thus, it became 
final.  

Evidence submitted since the May 1993 decision included 
private medical records from January 1992 to July 1995, VA 
medical records from August 1995 to June 1999, statements 
from member of the veteran's family, and letters from the 
veteran's private physicians.  

In a July 1997 letter, the veteran's physician, Dr. S stated 
that the veteran sustained injuries in World War II which 
left his back with severe degenerative arthritis, and thus 
was a military related injury.  This evidence is both new and 
material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).  

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).

II.  Left hip disability

Service connection for a left hip disability was initially 
denied in November 1988.  At that time, the evidence included 
the veteran's claim, service medical records, the veteran's 
claim, and VA and private medical records.  Service medical 
records show no complaints, findings, or diagnoses of a left 
hip disorder during service and the December 1945 separation 
examination revealed no musculoskeletal defects.  The first 
finding of a left hip disability was a January 1976 VA 
examination X-ray showing minimal hypertrophic arthritic 
changes of both hips.  In a May 1988 letter, the veteran's 
private physician, Dr. S stated that the veteran was 
apparently injured in service, had chronic left hip pain 
since that time, and had minimal to moderate arthritic 
changes in the hip.  During a May 1988 VA examination, the 
veteran reported that he sustained a compound fracture of his 
left hip during service and thereafter developed arthritis of 
the left hip.  On examination, there was tenderness 
posteriorly and laterally.  Range of motion was full, but 
there was pain with abduction.  X-ray studies of the left hip 
were normal.  The veteran failed to report for the orthopedic 
examination.  The RO, in a November 1988 rating decision, 
denied service connection for fracture of the left hip with 
arthritis on the basis that a fracture of the left hip was 
not shown during or after service.  The veteran was notified 
of this decision in a November 1988 letter.  The veteran did 
not file notice of disagreement and thus, this decision 
became final.  

In August 1989, the veteran attempted to reopen his claim for 
service connection for disabilities of the left leg and 
submitted an October 1989 letter from his physician, Dr. S.  
Dr. S stated that the veteran had arthritis of the right hip.  
In an October 1989 letter, the RO notified that the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection.  The veteran did not 
appeal this decision and thus, it became final.  

Subsequently, in December 1989, private medical records 
showing treatment for chronic hip pain and degenerative 
arthritis from 1985 to 1989 were received.  In a January 1990 
letter, the veteran's physician, Dr. S stated that he had 
treated the veteran for several years for degenerative 
arthritis of his hip which may very likely be due to old 
trauma as far back as World War II.  In a January 1990 VA 
Form 1-9, the veteran stated that he was appeal the December 
1989 decision concerning among other issues, his left hip 
arthritis.  In a March 1990 letter, the RO advised the 
veteran that service connection for left hip arthritis had 
been denied in November 1988 and that his appeal rights for 
denial of service connection expired on November 25, 1989.  
It further noted that the December 1989 statement of the case 
pertained to sufficiency of evidence to reopen his claim for 
increased compensation for service-connected disabilities and 
did not address the issue of entitlement to service 
connection.  The veteran did not file a notice of 
disagreement with this determination and it became final.

In April 1993, the veteran again attempted to reopen his 
claim for service connection for hip disability and submitted 
private medical records from October 1989 to February 1993 
showing complaints of left hip pain and diagnoses of 
degenerative arthritis.  The RO, in a May 1993 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a hip disability.

Evidence submitted after the May 1993 decision included 
private and VA medical records.  Private medical records 
submitted in March 1995 show complaints and treatment for 
left hip pain and degenerative arthritis from January 1992 to 
February 1995.  VA medical records from January 1996 to March 
1997 show complaints of pain in the left hip, which the 
veteran related to service in World War II.  On examination, 
there was no joint swelling, effusion, or erythema and range 
of motion was normal.  X-rays revealed mild degenerative 
changes.  The impression was degenerative arthritis of the 
hips, bilaterally.  The RO, in a September 1997 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for fracture of the left hip.  The veteran did not 
disagree with this decision and it became final.

Evidence submitted since the September 1997 decision included 
the veteran's statement, support statement from members of 
his family, private medical records from January 1996 to 
April 1997, VA medical records from January 1997 to June 
1999, and letters from the veteran's private physicians.  The 
private medical records reveal complaints and treatment for 
left hip pain.  In a July 1997 letter, the veteran's private 
physician, Dr. S stated that the veteran sustained injuries 
in World War II which left his hip with severe degenerative 
arthritis, and thus was a military related injury.  This 
evidence is both new and material, and serves to reopen the 
claim.  38 C.F.R. § 3.156(a).  

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).


III.  Left knee disability

Service connection for a left knee disability was initially 
denied in November 1988.  At that time, the evidence included 
the veteran's claim, service medical records, the veteran's 
claim, and VA and private medical records.  Service medical 
records show no complaints, findings, or diagnoses of a left 
knee disorder during service and the December 1945 separation 
examination revealed no musculoskeletal defects.  At an April 
1961 VA examination, the veteran complained of pain and 
stiffness in his left knee during cold weather and that the 
knee was injured by an exploding mortar shell.  The diagnoses 
included history of injury to knee with symptomatic pain and 
stiffness in the left knee and minimal scarring.  In an 
October 1961 rating decision, the RO granted service 
connection for scar of the left knee, nonsymptomatic. 

In March 1988, the veteran reported that he developed 
arthritis in his left knee as a result of wounds he received 
during service.  At a May 1988 VA examination, there was no 
swelling, effusion or tenderness of the left knee range of 
motion was full; however, the veteran complained of  pain on 
movement.  The diagnoses included painful left knee.  In a 
November 1988 rating decision, the RO denied service 
connection for fracture of the left knee with arthritis as 
such was not shown during or subsequent to service.  The 
veteran was notified of this decision and did not file a 
disagreement to such, thus, the decision became final.

In an August 1989 statement, the veteran requested that his 
claim be reopened as his left leg and knee disability was 
more severe.  In an October 1989 letter, the RO notified that 
the veteran that new and material evidence had not been 
submitted to reopen his claims for service connection.  The 
veteran did not appeal this decision and thus, it became 
final.

In November 1989, the veteran stated that he was submitted 
additional evidence of his back and leg disability and 
submitted duplicative copies of his service medical records 
and private medical records.  The private medical records 
show treatment from 1985 to 1989 for degenerative arthritis 
and noted complaints of left leg pain.  In a January 1990 VA 
Form 1-9, the veteran stated he was appealing a December 1989 
decision concerning his left leg and reported that he 
experienced chronic pain in his left knee.  In a March 1990 
letter, the RO advised the veteran that service connection 
for left knee arthritis had been denied in November 1988 and 
that his appeal rights for denial of service connection 
expired on November 25, 1989.  It further noted that the 
December 1989 statement of the case pertained to sufficiency 
of evidence to reopen his claim for increased compensation 
for service-connected disabilities and did not address the 
issue of entitlement to service connection.  The veteran did 
not file a notice of disagreement with this determination.
 
In a November 1990 statement submitted in place of a 
substantive appeal, the veteran disagreed with the decision 
regarding his service-connected disabilities and specifically 
argued that this service-connected left knee condition caused 
arthritis in his left knee.  In a December 1990 letter, the 
RO advised the veteran that his November 1990 substantive 
appeal addressing his service-connected disabilities was not 
timely filed. 

Subsequently, the veteran attempted to reopen his claim for 
service connection for arthritis of the left knee in February 
1995.  Private medical records from January 1992 to February 
1995 showing diagnoses of degenerative arthritis were 
submitted.  VA medical records from January 1996 to March 
1997 show complaints of bilateral knee pain which the veteran 
attributed to mortar explosion during service in WWII.  X-
rays of the knees revealed mild degenerative changes.  There 
was no swelling or effusion and range of motion was normal.  
The impression included degenerative arthritis of the knees, 
bilaterally.  The RO, in a September 1997 rating decision, 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for fracture of the left knee with arthritis.  The 
veteran did not appeal this decision and thus, it became 
final.

Evidence submitted since the September 1997 decision included 
the veteran's statement, private medical records from January 
1996 to April 1997, VA medical records from January 1997 to 
June 1999, support statement from members of his family, and 
letters from the veteran's private physicians.  In support 
statements received in April 1999, several family members of 
the veteran stated that the veteran did not have a limp when 
he entered active duty and that he had a limp when he 
returned from active duty.  In an April 1999 statement, the 
veteran reported that the list of injuries from the Archives 
shows that he sustained two of his injuries in one day.  The 
Board finds that this evidence is both new and material, and 
serves to reopen the claim for service connection for 
arthritis of the left knee due to trauma during service.  
38 C.F.R. § 3.156(a).  

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).

IV.  Right leg disability

Service connection for a right leg disability was denied in 
November 1988.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
claim, and VA and private medical records.  Service medical 
records reflect that during service it was noted that the 
veteran's right leg was 3/4 inches shorter than his left.  
According the service medical records, the veteran's 
shortening of the right leg was attributed to his back 
disorder which was determined to have existed prior to 
induction into service.  The December 1945 separation 
examination revealed no musculoskeletal defects.  

A February 1976 VA examination noted the veteran's service 
records revealed a 3/4 inch shortening of the right leg with 
scoliosis.  Evaluation revealed normal gait and good posture 
and carriage with no difficult walking on heels or toes.  The 
diagnoses included shortening of the right leg, 3/4 inches, 
with mild scoliosis.  In February 1983 and September 1985 
letters, the veteran's private physicians, TI, M.D. and SH, 
M.D., stated that the veteran reported receiving an injury to 
right hip during service which resulted in deformation, 
including shortening of the right leg.  The physicians noted 
that clinical evaluation revealed some slight shortening of 
his right leg.  However, both physicians stated that they had 
no way of confirming or disproving the veteran's statement.   

In a March 1988 statement, the veteran contended that he was 
wounded during service in 1944 and that his right leg was 3/4 
inches shorter than his left leg due to lengthening of the 
left leg when it healed.  At a May 1988 VA examination, it 
was noted that the right leg measured 3/4 inches shorter than 
the left and the veteran walked with a limp.  The diagnoses 
included 3/4 inch shortening of the right leg.  In a November 
1988 rating decision, the RO denied service connection for 3/4 
inch shortening of the right leg.  The veteran was notified 
of this decision and did not file a disagreement to such, 
thus, the decision became final.

In November 1989, the veteran stated that he was submitted 
additional evidence of a leg disability and submitted 
duplicative copies of his service medical records and private 
medical records.  The private medical records show treatment 
from 1985 to 1989 for degenerative arthritis.  In a January 
1990 VA Form 1-9, the veteran stated he was appealing a 
December 1989 decision concerning his right leg.  In a March 
1990 letter, the RO advised the veteran that service 
connection for left knee arthritis had been denied in 
November 1988 and that his appeal rights for denial of 
service connection expired on November 25, 1989.  It further 
noted that the December 1989 statement of the case pertained 
to sufficiency of evidence to reopen his claim for increased 
compensation for service-connected disabilities and did not 
address the issue of entitlement to service connection.  The 
veteran did not file a notice of disagreement with this 
determination.
 
In February 1997, the veteran's representative raised 
entitlement to service connection for bilateral leg disorder.  
VA medical records from January 1996 to March 1997 show 
complaints of bilateral knee pain which the veteran 
attributed to mortar explosion during service in WWII.  The 
impression included degenerative arthritis of the knees, 
bilaterally.  The RO, in a September 1997 rating decision, 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for shortening of the right leg.  The veteran did 
not appeal this decision and thus, that decision became 
final.

Evidence submitted since the September 1997 decision included 
the veteran's statement, private medical records from January 
1996 to April 1997, VA medical records from January 1997 to 
June 1999, support statement from members of his family, and 
letters from the veteran's private physicians.  In support 
statements received in April 1999, several family members of 
the veteran stated that the veteran did not have a limp when 
he entered active duty and that he had a limp when he 
returned from active duty.  In an April 1999 statement, the 
veteran reported that the list of injuries from the Archives 
shows that he sustained two of his injuries in one day and 
that his right leg disability resulted from his injury in 
service.  The Board finds that this evidence is both new and 
material, and serves to reopen the claim for service 
connection for 3/4 inch shortening of the right leg.  38 C.F.R. 
§ 3.156(a).  

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).


ORDER

The veteran's claim for service connection for a back 
disability is reopened.  The veteran's claim for service 
connection for a left hip disability is reopened.  The 
veteran's claim for service connection for a left knee 
disability is reopened.  The veteran's claim for service 
connection for a right leg disability is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the Board's decision above and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board observes that in a June 1999 statement, Dr. Boyd 
Bailey reported that he treated the veteran for 
osteoarthritis of his legs, back, left hip, and left knee.  
However, it does not appear that copies of these records have 
been obtained.  Additionally, the veteran's private 
physician, Dr. Sam Saliba, has stated that the veteran's 
degenerative arthritis of the back and left hip are related 
to the veteran's military injuries; however, he has not 
provided a medical basis for this conclusion.  Additionally, 
the veteran refers to a list of injuries in the "Archives" 
showing that he sustained two injuries on the same day.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request a copy of the list of injuries 
from "the Archives" as referred to in 
his April 1999 statement.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

3.  After obtain the necessary 
authorization, the RO should contact Dr. 
Boyd Bailey and request copies of the 
records pertaining to his treatment of 
the veteran.  

4.  The RO should contact the veteran's 
private physician, Dr. Sam Saliba, and 
request that he provide the medical basis 
for his opinion that the veteran's 
degenerative arthritis of the back and 
left hip resulted from the veteran's 
military service.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

5.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran's degenerative 
arthritis of the back, left hip, left 
knee, and shortening of the right leg 
are related to service.  After examining 
the veteran and reviewing the veteran's 
claims folder to include the veteran's 
service records and all medical reports 
and opinions, the examiner should opine 
whether it is as likely as not that the 
veteran's degenerative arthritis of the 
back is related to his service, whether 
it is as likely as not that the 
veteran's degenerative arthritis of the 
left hip is related to his service, 
whether it is as likely as not that the 
veteran's degenerative arthritis of the 
left knee is related to service, and 
whether it is as likely as not that the 
shortening of the veteran's right leg is 
related to injuries sustained in 
service.  The VA examiner should provide 
reasons and bases for his opinions.   

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran does not need to take 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 1 -


